DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
Response to Amendment
This Office Action is in response to Applicant’s amendment filed  5/18/2022 wherein claims 1, 5-8, 12, and 19 are amended, no new claims added, and claim 9 has been canceled. Therefore, claims 1-8 and 10-20 are currently pending in the application. 
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Final Rejection dated 2/22/2022. Therefore, each and every claim objection previously set forth in the Final Rejection is withdrawn at this time.
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but the first argument is not persuasive. 
Applicant’s First Argument pages 7-12
The Applicant alleges that the valve body of Hiejima (US 2004/0158208) is a valve body set to be deformed and opened by the movement of the valve body or the shape of the housing surrounding the valve body as described within paragraphs [0015], [0022], [0032], and [0039]. 
The Examiner agrees that the valve body does deform and open by the movement of the valve body. However, Hiejima also teaches that the valve body (3) deforms and opens to form a gap due to the inner needle (4) being inserted through the valve body (see [0068] “the hemostasis valve 3 is being pressed open by the inner needle 4”). Therefore, the inner needle must contribute to the formation of a gap shown in Fig. 3 between the outer surface of the inner needle and the slit surfaces forming the distal end slit. 
Nonetheless, the Applicant’s second argument starting on the last paragraph of page 12 is persuasive.
Applicant’s second argument, see the last paragraph of page 12 – page 13, filed 5/18/2022, with respect to the rejection(s) of claim(s) 1-8 and 12-20 under 35 U.S.C. 102(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nordgren (US 2006/0253084 A1) in view of Bonnal (US 2015/0306349 A1) and Burkholz et al. (US 2017/0120010 A1).
Claim Objections
Claim 12 and 19 are objected to because of the following informalities:  
Claim 12, lines 14-15 recites “a proximal end side of the hollow main body”. The Examiner suggests amending this to recite “[[a]] the proximal end side of the hollow main body” as line 3 of claim 12 previously recites “a proximal end side of the hollow main body”.  
Claim 19, line 25 recites “a gap is formed between the first and second deformable portion”. The Examiner suggests amending this to recite “a gap is formed between the first and second deformable portions” as there is a first deformable portion and a second deformable portion therefore the term “portion” should be plural.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 2 recites “a hollow opening member”. It is unclear to the Examiner if this “hollow opening member” is the same as the recited “inner needle” recited within claim 1, line 18. For the purpose of examination, the limitation “a hollow opening member” will be interpreted as the same structure as the “inner needle” recited in claim 1.
The aforementioned interpretation of “hollow opening member” will be maintained for the recitations of “hollow opening member” in claim 11, line 2 and claim 11, line 3.
Claim 11, line 1 recites “a state”. It is unclear to the Examiner if this “state” is the same as the recited “state” recited in claim 1, line 19. For the purpose of examination, this “state” recited in claim 11 will be interpreted as the same “state” recited in claim 1.
Claim 11, line 3 recites “an outer shape of the hollow opening member”. It is unclear to the Examiner if “outer shape of the hollow opening member” is the same as the recited “an outer surface of the inner needle” in claim 1, lines 19-20. For the purpose of examination, this “outer shape of the hollow opening member” will be interpreted as same structure as the “outer surface of the inner needle”.
Claim 11, line 3 recites “a gap of the side slit”. It is unclear to the Examiner if “a gap of the side slit” is the same “gap is formed between slit surfaces forming the distal end slit” as recited in claim 1, lines 19-20. For the purpose of examination, this “a gap of the side slit” will be interpreted as the same structure as the “gap is formed between the slit surfaces forming the distal end slit”.
Claim 12, lines 19-20 recites “a gap is formed between a slit surface forming the distal end slit”. The Examiner finds this to be unclear because to the Examiner’s understanding the gap is formed between multiple slit surfaces which contradicts the current amended claim limitation reciting one, singular slit surface. The Applicant’s specification dated 2/13/2020 recites “a gap may be formed between slit surfaces forming the distal end slit”. Therefore, for the purpose of examination, the limitation “a gap is formed between a slit surface forming the distal end slit” will be interpreted as “a gap is formed between [[a]] slit surfaces forming the distal end slit”.
Claims 13-18 are rejected under 35 U.S.C. 112(b) as these claims are dependent upon a rejected claim under 35 U.S.C. 112(b).
 Claim 19, lines 20-21 recites “the distal end slit”. It is unclear to the Examiner if this “distal end slit” is the same as the recited “end slit” recited in line 6 of claim 19. For the purpose of examination, the limitation of “the distal end slit” will be interpreted as “the  end slit” as it is believed that the word “distal” was erroneously included.
Claim 19, line 21 recites “the side slit close”. It is unclear which side slit closes. Currently, claim 19 recites “a first side slit” and “a second side slit”. Therefore, the recited limitation of “the side slit close” is unclear. For the purpose of examination, the limitation “the side slit close” will be interpreted as “the first side slit and the second side slit close”.
Claim 19, line 23 recites “the distal end slit”. It is unclear to the Examiner if this “distal end slit” is the same as the recited “end slit” recited in line 6 of claim 19. For the purpose of examination, the limitation of “the distal end slit” will be interpreted as “the  end slit” as it is believed that the word “distal” was erroneously included.
Claim 19, line 23 recites “the side slit open”. It is unclear which side slit closes. Currently, claim 19 recites “a first side slit” and “a second side slit”. Therefore, the recited limitation of “the side slit open” is unclear. For the purpose of examination, the limitation “the side slit open” will be interpreted as “the first side slit and the second side slit open”.
Claim 19, lines 24-25 recites “the distal end slit”. It is unclear to the Examiner if this “distal end slit” is the same as the recited “end slit” recited in line 6 of claim 19. For the purpose of examination, the limitation of “the distal end slit” will be interpreted as “the  end slit” as it is believed that the word “distal” was erroneously included.
Claim 20 is rejected under 35 U.S.C. 112(b) as this claim is dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordgren (US 2006/0253084 A1) in view of Bonnal (US 2015/0306349 A1) and Burkholz et al. (US 2017/0120010 A1; hereinafter referred to as Burkholz).
With regards to claim 1, Nordgren discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) a catheter assembly (see at 38 in Fig. 1) comprising: 
a catheter (30); 
a catheter hub (40, 50) fixed to the catheter (see [0056] “Distal housing part 40 comprises a tapered elongated tip 50 sized to accommodate a press fit overlapping connected relationship with the proximal end of the cannula 30”); and 
a valve body (see Figs. 11, 14, 18, and 20, respectively which show the valve body 88’, 86, 120, 130, respectively) provided in the catheter hub, 
wherein the valve body includes a hollow main body (see Figs. 12, 15, 19, and 21, respectively, which show the valve body 88’, 86, 120, and 130 respectively including a hollow main body) provided with a distal end surface located at a distal end of the valve body (see Figs. 11, 14, 18, and 20, respectively, which show a distal end surface 90, 76, 122, and 138, respectively, located at a distal end of the valve body), and a fixing portion (see Figs. 11, 14, 18, and 20, respectively, which show a fixing portion 62) for fixing the valve body to the catheter hub (see [0058] “a proximal flange 62, which, when assembled, is compressively trapped between and compressively secured between the two housing parts 40 and 42”), 
at least a part of an outer peripheral surface of the hollow main body is inclined with respect to a central axis of the valve body (see Figs. 12, 15, 19, and 21, respectively, which show at least a part of an outer peripheral surface of the hollow main body inclined with respect to a central axis of the valve body), 
at least a part of an inner peripheral surface in an internal cavity of the hollow main body is inclined with respect to the central axis (see Figs. 12, 15, 19, and 21, respectively, which show at least a part of an inner peripheral surface of the hollow main body inclined with respect to a central axis of the valve body), 
the hollow main body includes a distal end slit provided on the distal end surface (see Figs. 11, 14, 18, and 20, respectively, which show a distal end slit 78 provided on the distal end surface) and a side slit provided on the outer peripheral surface of the hollow main body and continuously extending from the distal end slit (see Figs. 11, 14, 18, and 20, respectively, which show a side slit provided on the outer peripheral surface of the hollow main body and continuously extending from the distal end slit 78), 
wherein, when a blood pressure is applied to the hollow main body from a distal end side of the hollow main body, the distal end slit and the side slit close (see [0033], [0036-0037], [0055], [0062], [0066], [0069], [0071]), 
wherein, when a drug solution pressure is applied to the hollow main body from a proximal end side of the hollow main body, the distal end slit and the side slit opens (see [0033], [0036], [0055], [0062], [0066], [0069], [0071]), 
However, Nordgren is silent with regards to the catheter assembly is provided with an inner needle inserted into the catheter, and in a state in which the inner needle inserts through the valve body, a gap is formed between slit surfaces forming the distal end slit and an outer surface of the inner needle, wherein on a top surface of a distal end of the inner needle a groove is disposed extending in a long axis direction of the inner needle to check blood flashback, and wherein the gap is set to a size that allows air to pass therethrough.
Nonetheless, Bonnal teaches (Figs. 1 and 3) the catheter assembly (10)  is provided with an inner needle (20) inserted into the catheter (see Figs. 1 and 3 and [0066]), and in a state in which the inner needle inserts through the valve body (16), a gap (see [0066] “the needle 20 extending through the valve 16 separates the valve flaps 80 from one another. In this configuration, narrow gaps between adjacent valve flaps 80 enable air to pass through the valve 16, but not liquid”) is formed between slit surfaces (see surfaces at 80 in Fig. 3) forming the distal end slit (78) and an outer surface of the inner needle (see Figs. 1 and 3 and [0066]), and wherein the gap is set to a size that allows air to pass therethrough (see [0066] “narrow gaps between adjacent valve flaps 80 enable air to pass through the valve 16, but not liquid”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Nordgren in view of a teaching of Bonnal such that the catheter assembly is provided with an inner needle inserted into the catheter, and in a state in which the inner needle inserts through the valve body, a gap is formed between slit surfaces forming the distal end slit and an outer surface of the inner needle, and wherein the gap is set to a size that allows air to pass therethrough. One of ordinary skill in the art would have been motivated to make this modification, as Bonnal teaches that in this configuration the valve is advantageously configured to vent air during a venipuncture procedure, thereby enabling blood flashback without allowing blood to leak through the valve (see [0066] of Bonnal).
The catheter assembly of Nordgren modified in view of a teaching of Bonnal will hereinafter be referred to as the catheter assembly of Nordgren and Bonnal. The catheter assembly of Nordgren and Bonnal is silent with regards to wherein on a top surface of a distal end of the inner needle a groove is disposed extending in a long axis direction of the inner needle to check blood flashback.
Nonetheless Burkholz teaches (Figs. 3A-3D) a top surface (see at 182 in Fig. 3B) of a distal end (176) of the inner needle (172) a groove (182) is disposed extending in a long axis direction of the inner needle to check blood flashback (see [0052] “the axial channel 182 is configured to provide a primary indicator of blood flow or a primary “blood flash” to the medical practitioner when the needle 172 and catheter 115 have entered the vasculature (.e.g. a vein) of the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Nordgren and Bonnal with a teaching of Burkholz such that a top surface of a distal end of the inner needle a groove is disposed extending in a long axis direction of the inner needle to check blood flashback. One of ordinary skill in the art would have been motivated to make this modification, as Burkholz teaches that this configuration of needle structure can be used to provide a primary indicator of blood flow or a primary blood flash which, upon seeing the blood drawn along the axial channel, indicates that the catheter has passed through the wall of the vein and that the catheter is inserted into the vein (see [0052] of Burkholz).
The catheter assembly of Nordgren and Bonnal modified in view of Burkholz will hereinafter be referred to as the catheter assembly of Nordgren, Bonnal, and Burkholz.
With regards to claim 2, the catheter assembly of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 1, and Nordgren further teaches (Figs. 1-4, 6-8c, 11-15, and 18-21) that the side slit comprises: 
a pair of side slits that are continuous from the distal end surface in a slit length direction of the distal end slit (see Figs. 11, 14, 18, and 20, respectively, which show the side slit comprising a pair of side slits that are continuous from the distal end surface of 90, 76, 122, and 138 respectively, in a slit length direction of the distal end slit 78).
With regards to claim 3, the catheter assembly of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 1, and Nordgren further teaches (Figs. 1-4, 6-8c, 11-15, and 18-21) that the valve body (see Figs. 11, 14, 18, and 20, respectively which show the valve body 88’, 86, 120, 130, respectively) includes a cylindrical portion formed to be thinner than the fixing portion between the hollow main body and the fixing portion (see Figs. 12, 15, 19, and 21 which show a cylindrical portion 68 formed to be thinner than the fixing portion 62 between the hollow main body and the fixing portion).
With regards to claim 4, the catheter assembly of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 3, and Nordgren further teaches (Figs. 1-4, 14-15, and 18-19) a proximal end of the side slit is located at a proximal end of the cylindrical portion (see Figs. 14 and 19 respectively, which show the proximal end of the side slit located at a proximal end of the cylindrical portion 68).
With regards to claim 5, the catheter assembly of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 1, and Nordgren further teaches (Figs. 1-4, 6-8c, 11-15, and 18-21) a proximal end of the side slit is located on the distal end side with respect to a proximal end of the hollow main body (see Figs. 13, 15, 19, and 21, respectively, which show a proximal end of the side slit located on the distal end side with respect to the proximal end, shown at the proximal most edge of 62, of the hollow main body).
With regards to claim 6, the catheter assembly of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 1, and Nordgren further teaches (Figs. 1-4, 6-8c, 11-15, and 18-21) that a proximal end of the side slit is located on the distal end side with respect to a distal end of the fixing portion (see Figs. 13, 15, 19, and 21, respectively, which show a proximal end of the side slit located on the distal end side with respect to a distal end, shown at the distal most end of 62, of the fixing portion 62).
With regards to claim 7, the catheter assembly of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 5, and Nordgren further teaches that (Figs. 1-4, 6, 14-15, and 18-19) that the proximal end of the side slit is located on the proximal end side with respect to a central position in an axial direction of the hollow main body (see Figs. 15 and 19 which shows the proximal end of the side slit located on the proximal end side with respect to the central position in an axial direction of the hollow main body).
With regards to claim 8, the catheter assembly of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 5, and Nordgren further teaches (Figs. 1-4, 7-8c, 11-13, and 20-21) that the proximal end of the side slit is located on the distal end side with respect to a central position in an axial direction of the hollow main body (see Figs. 13, 19, and 21, respectively which show the proximal end of the side slit located on the distal end side with respect to a central position in an axial direction of the hollow main body) .
With regards to claim 10, the catheter assembly of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 1, however, Nordgren is silent with regards to the catheter assembly further comprising: 
a hollow opening member arranged in a lumen of the catheter hub which is displaceable in a distal direction with respect to the catheter hub to open the valve body.
Nonetheless, Bonnal further teaches (Figs. 1 and 3) the catheter assembly (10) further comprising: 
a hollow opening member (20; see 35 U.S.C. 112(b) rejection above wherein the Examiner is interpreting “hollow opening member” to be the same structure as the “inner needle” of claim 1) arranged in a lumen (84; see [0066] “the needle 20 extends distally…through the catheter lumen 84”) of the catheter hub (12) which is displaceable in a distal direction with respect to the catheter hub to open the valve body (see [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Nordgren, Bonnal, and Burkholz with a further teaching of Bonnal such that catheter assembly further comprising: a hollow opening member arranged in a lumen of the catheter hub which is displaceable in a distal direction with respect to the catheter hub to open the valve body. One of ordinary skill in the art would have been motivated to make this modification, as Bonnal teaches that opening the valve in this configuration is advantageous because it allows for the venting of air during a venipuncture procedure, thereby enabling blood flashback without allowing blood to leak through the valve (see [0066] of Bonnal).
With regards to claim 11, the catheter assembly of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 10, however, Nordgren is silent with regards to in a state in which the hollow opening member opens the valve body, the distal end slit of the valve body is deformed along an outer shape of the hollow opening member, and a gap of the side slit is widened in a distal direction.
Nonetheless, Bonnal further teaches (Figs. 1 and 3) in a state (see Fig. 3; see Examiner’s rejection under 35 U.S.C. 112(b) above wherein “state” is being interpreted as the same “state” as recited in claim 1) in which the hollow opening member (20; see Examiner’s rejection under 35 U.S.C. 112(b) above wherein “hollow opening member” is being interpreted as the “inner needle” as recited in claim 1) opens the valve body (16; see [0066]), the distal end slit (78) of the valve body is deformed along an outer shape of the hollow opening member (see Fig. 3 and [0066]; and Examiner’s rejection under 35 U.S.C. 112(b) above wherein “an outer shape of the hollow opening member” is being interpreted as the same structure as the recited “outer surface of the inner needle” in claim 1), and a gap (see [0066] “the needle 20 extending through the valve 16 separates the valve flaps 80 from one another. In this configuration, narrow gaps between adjacent valve flaps 80 enable air to pass through the valve 16, but not liquid”; and see the Examiner’s 35 U.S.C. 112(b) rejection above wherein “a gap” is being interpreted as the same “gap” as recited in claim 1) of the side slit is widened in a distal direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Nordgren, Bonnal, and Burkholz with a further teaching of Bonnal such that in a state in which the hollow opening member opens the valve body, the distal end slit of the valve body is deformed along an outer shape of the hollow opening member, and a gap of the side slit is widened in a distal direction. One of ordinary skill in the art would have been motivated to make this modification, as Bonnal teaches that in this configuration the valve is advantageously configured to vent air during a venipuncture procedure, thereby enabling blood flashback without allowing blood to leak through the valve (see [0066] of Bonnal).
With regards to claim 12, Nordgren discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) a medical valve (see Figs. 11, 14, 18, and 20, respectively which show the medical valve 88’, 86, 120, 130, respectively) comprising: 
a hollow main body (see Figs. 12, 15, 19, and 21, respectively, which show the medical valve 88’, 86, 120, and 130, respectively, including a hollow main body) including a distal end surface (see Figs. 11, 14, 18, and 20, respectively, which show a distal end surface 90, 76, 122, and 138); and 
a base located on a proximal end side of the hollow main body (see Figs. 11, 14, 18, and 20, respectively, which show a base 62 located on a proximal end side of the hollow main body), 
wherein at least a part of an outer peripheral surface of the hollow main body is inclined with respect to a central axis of the hollow main body (see Figs. 12, 15, 19, and 21, respectively, which show at least a part of an outer peripheral surface of the hollow main body inclined with respect to a central axis of the valve body), 
at least a part of an inner peripheral surface in an internal space of the hollow main body is inclined with respect to the central axis (see Figs. 12, 15, 19, and 21, respectively, which show at least a part of an inner peripheral surface in an internal space of the hollow main body inclined with respect to a central axis), and 
the hollow main body includes a distal end slit provided on the distal end surface (see Figs. 11, 14, 18, and 20, respectively, which show a distal end slit 78 provided on the distal end surface 90, 76, 122, and 138) and a side slit provided on the outer peripheral surface of the hollow main body and continuously extending from the distal end slit (see Figs. 11, 14, 18, and 20, respectively, which show a side slit provided on the outer peripheral surface of the hollow main body and continuously extending from the distal end slit), wherein the hollow main body is elastically moveable between a closed state and an open state (see [0033] “The preferred materials…and synthetic elastomeric materials. The material at each slit valve must have sufficient flexibility for the lips forming the normally closed slit”, [0036-0037], [0055], [0062], [0066], [0069], [0071]), 
wherein when a blood pressure is applied from a distal end side of the hollow main body, the distal end slit and the side slit close (see [0033], [0036-0037], [0055], [0062], [0066], [0069], [0071]), 
and wherein when a drug solution pressure is applied to the hollow main body from a proximal end side of the hollow main body, the distal end slit and the side slit open (see [0033], [0036], [0055], [0062], [0066], [0069], [0071]), 
wherein, in the closed state, a material of the hollow main body is in contact along a length of the distal end slit and the side slit (see [0033] “The preferred materials…and synthetic elastomeric materials. The material at each slit valve must have sufficient flexibility for the lips forming the normally closed slit”, [0036-0037], [0055], [0062], [0066], [0069], [0071]), and wherein, in the open state, the material of the hollow main body is separated along the length of the distal end slit and the side slit (see [0033] “The material at each slit valve must have sufficient flexibility for…flex inwardly or outwardly or both”, [0036-0037], [0055], [0062], [0066], [0069], [0071]). 
However, Nordgren is silent with regards to when an inner needle is inserted through the distal end slit, a gap is formed between a slit surface forming the distal end slit and an outer surface of the inner needle while the inner needle is inserted, wherein the inner needle comprises a groove disposed therein extending in a long axis at a distal end of the inner needle to check blood flashback, and wherein the gap has a size to allow air to pass therethrough.
Nonetheless, Bonnal teaches (Figs. 1 and 3) when an inner needle (20) is inserted into through the distal end slit (78), a gap (see [0066] “the needle 20 extending through the valve 16 separates the valve flaps 80 from one another. In this configuration, narrow gaps between adjacent valve flaps 80 enable air to pass through the valve 16, but not liquid”) is formed between a slit surface (see slit surfaces at 80 in Fig. 3; see Examiner’s rejection under 35 U.S.C. 112(b) above wherein “slit surface” is interpreted as multiple slit surfaces) forming the distal end slit and an outer surface of the inner needle (see Figs. 1 and 3 and [0066]) while the inner needle is inserted and wherein the gap has a size to allow air to pass therethrough (see [0066] “narrow gaps between adjacent valve flaps 80 enable air to pass through the valve 16, but not liquid”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical valve of Nordgren in view of a teaching of Bonnal such that when an inner needle is inserted through the distal end slit, a gap is formed between a slit surface forming the distal end slit and an outer surface of the inner needle while the inner needle is inserted, wherein the inner needle comprises a groove disposed therein extending in a long axis at a distal end of the inner needle to check blood flashback, and wherein the gap has a size to allow air to pass therethrough. One of ordinary skill in the art would have been motivated to make this modification, as Bonnal teaches that in this configuration the valve is advantageously configured to vent air during a venipuncture procedure, thereby enabling blood flashback without allowing blood to leak through the valve (see [0066] of Bonnal).
The medical valve of Nordgren modified in view of a teaching of Bonnal will hereinafter be referred to as the medical valve of Nordgren and Bonnal. The medical valve of Nordgren and Bonnal is silent with regards to wherein on a top surface of a distal end of the inner needle a groove is disposed extending in a long axis direction of the inner needle to check blood flashback.
Nonetheless Burkholz teaches (Figs. 3A-3D) on a top surface (see at 182 in Fig. 3B) of a distal end (176) of the inner needle (172) a groove (182) is disposed extending in a long axis direction of the inner needle to check blood flashback (see [0052] “the axial channel 182 is configured to provide a primary indicator of blood flow or a primary “blood flash” to the medical practitioner when the needle 172 and catheter 115 have entered the vasculature (.e.g. a vein) of the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical valve of Nordgren and Bonnal with a teaching of Burkholz such that a top surface of a distal end of the inner needle a groove is disposed extending in a long axis direction of the inner needle to check blood flashback. One of ordinary skill in the art would have been motivated to make this modification, as Burkholz teaches that this configuration of needle structure can be used to provide a primary indicator of blood flow or a primary blood flash which, upon seeing the blood drawn along the axial channel, indicates that the catheter has passed through the wall of the vein and that the catheter is inserted into the vein (see [0052] of Burkholz).
The medical valve of Nordgren and Bonnal modified in view of Burkholz will hereinafter be referred to as the medical valve of Nordgren, Bonnal, and Burkholz.
With regards to claim 13, the medical valve of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 12, and Nordgren further teaches (Figs. 1-4, 6-8c, 11-15, and 18-21) that the distal end slit (see Figs. 11, 14, 18, and 20, respectively, which show a distal end slit 78) extends from the distal end surface (see Figs. 11, 14, 18, and 20, respectively, which show a distal end surface 90, 76, 122, and 138) to the internal space of the hollow main body (see Figs. 13, 15, 19, and 21, respectively, which show the internal space of the hollow main body), and wherein the side slit extends from the outer peripheral surface of the hollow main body to the internal space of the hollow main body (see Figs. 13, 15, 19, and 21, respectively, which show the side slit extending from the outer peripheral surface of the hollow main body to the internal space of the hollow main body).
With regards to claim 14, the medical valve of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 13, and Nordgren further teaches (Figs. 1-4, 6, 14-15, and 18-19) that a proximal end of the side slit is located at a proximal end of the hollow main body (see Figs. 15 and 18 which shows the proximal end of the side slit located on a proximal end side the hollow main body).
With regards to claim 15, the medical valve of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 13, and Nordgren further teaches (Figs. 1-4, 6-8c, 11-15, and 18-21) a proximal end of the side slit terminates at a point between the hollow main body and the base (see Figs. 13, 15, 19, and 21, respectively, which show the side slit terminates at a point between the hollow main body and the base 62).
With regards to claim 16, the medical valve of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 13, and Nordgren further teaches (Figs. 1-4, 6-8c, 11-15, and 18-21) the side slit comprises: 
a pair of side slits that each join with and run from the distal end slit, disposed in the distal end surface in a direction toward the proximal end side of the hollow main body (see Figs. 13, 15, 19, and 21, respectively, which show a pair of side slits that each join with and run from the distal end slit 78, disposed in the distal end surface 90, 76, 122, and 138, respectively, in a direction toward the proximal end side of the hollow main body).
With regards to claim 17, the medical valve of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 16, and Nordgren further teaches (Figs. 1-4, 6-8c, 11-15, and 18-21) a first side slit of the pair of side slits is joined with a first end of the distal end slit on a first side of the hollow main body, and wherein a second side slit of the pair of side slits is joined with an opposite second end of the distal end slit on an opposite second side of the hollow main body (see Figs. 13, 15, 19, and 21, respectively, which show a first side slit of the pair of side slits that is joined with a first end of the distal end slit 78 on a first side of the hollow main body, and wherein a second side slit of the pair of side slits is joined with an opposite second end of the distal end slit 78 on an opposite second side of the hollow main body).
With regards to claim 18, the medical valve of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 17, and Nordgren further teaches (Figs. 1-4, 6-8c, 11-15, and 18-21) that the medical valve (see Figs. 11, 14, 18, and 20, respectively which show the medical valve 88’, 86, 120, 130, respectively) further comprises: 
a cylindrical portion (see Figs. 12, 15, 19, and 21 which show a cylindrical portion 68) disposed between the hollow main body (see Figs. 12, 15, 19, and 21, respectively, which show the medical valve 88’, 86, 120, and 130, respectively, including a hollow main body)  and the base (see Figs. 11, 14, 18, and 20, respectively, which show a base 62), the cylindrical portion comprising an outer diameter less than an outer diameter of the base (see Figs. 12, 15, 19, and 21, respectively, which shows the cylindrical portion 68 comprising an outer diameter less than the outer diameter of the base 62 shown in Figs. 12, 15, 19, and 21).

With regards to claim 19, Nordgren discloses (Figs. 1-4, 6-8c, 11-15, and 18-21) a medical valve (see Figs. 11, 14, 18, and 20, respectively which show the medical valve 88’, 86, 120, 130, respectively) comprising: 
a cylindrical base (see Figs. 12, 15, 19, and 21, respectively, which show a cylindrical base 62) extending from a proximal surface (see Figs. 13, 15, 19, and 21, respectively, which show a proximal surface at the proximal edge of 62) to a distal surface (see Figs. 13, 15, 19, and 21, respectively, which show a distal surface at the distal most edge of 62); 
a tapered body formed from the distal surface and extending a length to a distal end surface of the tapered body (see Figs. 12, 15, 19, and 21, respectively, which show the medical valve 88’, 86, 120, and 130, respectively, comprising a tapered body from the distal surface, shown at the distal most edge of the cylindrical base 62, and extending a length to a distal end surface, shown at 90, 76, 122, and 138, respectively, of the tapered body), wherein a hollow volume extends from the proximal surface of the cylindrical base into the tapered body (see Figs. 12, 15, 19, and 21, respectively, which shows a hollow volume that extends from the proximal surface of the cylindrical base, shown at the proximal most edge of the cylindrical base 62, into the tapered body); 
an end slit disposed across the distal end surface of the tapered body and extending into the hollow volume (see Figs. 11, 14, 18, and 20, respectively, which show an end slit 78 disposed across the distal end surface 90, 76, 122, and 138, respectively, of the tapered body and extending into the hollow volume); 
a first side slit extending from a first end of the end slit and along an outer periphery of the tapered body in a direction toward the proximal surface (see Figs. 13, 15, 19, and 21, respectively, which show a first side slit extending from a first end of the end slit 78 and along an outer periphery of the tapered body in a direction toward the proximal surface); and 
a second side slit extending from a second end of the end slit and along the outer periphery of the tapered body in the direction toward the proximal surface (see Figs. 13, 15, 19, and 21, respectively, which show a second side slit extending from a second end of the end slit 78 and along the outer periphery of the tapered body in the direction toward the proximal surface), wherein the second end of the end slit is arranged opposite the first end of the end slit (see Figs. 13, 15, 19, and 21, respectively, which shows the second end slit arranged opposite the first end of the end slit), and wherein the first side slit and the second side slit separate the tapered body into a first deformable portion (see Figs. 13, 15, 19, and 21, respectively, which show the first deformable portion 74’, 74, 80, and 80, respectively) and an opposite second deformable portion (see Figs. 13, 15, 19, and 21, respectively, which show the second deformable portion 74’, 74, 80, and 80, respectively), 
wherein the medical valve is moveable between a closed state and an open state, wherein, in the closed state, a material of the first deformable portion is in contact with a material of the second deformable portion along a length of the end slit, the first side slit, and the second side slit (see [0033] “The preferred material…and synthetic elastomeric materials. The material at each slit valve must have sufficient flexibility for the lips forming the normally closed slit”, [0036-0037], [0055], [0062], [0066], [0069], [0071]), and 
wherein, in the open state, the material of the first deformable portion is separated from the material of the second deformable portion along the length of the end slit, the first side slit, and the second side slit (see [0033] “The material at each slit valve must have sufficient flexibility for…flex inwardly or outwardly or both”, [0036-0037], [0055], [0062], [0066], [0069], [0071]), 
wherein, when a blood pressure is applied from a distal end side of the tapered body, the distal end slit and the side slit close (see [0033], [0036-0037], [0055], [0062], [0066], [0069], [0071]), 
wherein, when a drug solution pressure is applied from a hollow volume side of the tapered body, the distal end slit and the side slit open (see [0033], [0036], [0055], [0062], [0066], [0069], [0071]) 
However, Nordgren is silent with regards to wherein, when an inner needle is inserted through the hollow volume and the distal end slit, a gap is formed between the first and the second deformable portion and an outer surface of the inner needle while the inner needle is inserted, wherein the inner needle comprises a groove disposed therein extending in a long axis at a distal end of the inner needle to check blood flashback, wherein the gap has a size to allow air to pass therethrough.
Nonetheless, Bonnal teaches (Figs. 1 and 3) when an inner needle (20) is inserted through the hollow volume and the distal end slit (78; see Fig. 1 and 3 and [0066]), a gap (see [0066] “the needle 20 extending through the valve 16 separates the valve flaps 80 from one another. In this configuration, narrow gaps between adjacent valve flaps 80 enable air to pass through the valve 16, but not liquid”) is formed between the first and the second deformable portion (80; see [0063]) and an outer surface of the inner needle while the inner needle is inserted (see Figs. 1 and 3) and wherein the gap has a size to allow air to pass therethrough (see [0066] “narrow gaps between adjacent valve flaps 80 enable air to pass through the valve 16, but not liquid”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical valve of Nordgren with a teaching of Bonnal such that an inner needle is inserted through the hollow volume and the distal end slit, a gap is formed between the first and the second deformable portion and an outer surface of the inner needle while the inner needle is inserted and wherein the gap has a size to allow air to pass therethrough. One of ordinary skill in the art would have been motivated to make this modification, as Bonnal teaches that in this configuration the valve is advantageously configured to vent air during a venipuncture procedure, thereby enabling blood flashback without allowing blood to leak through the valve (see [0066] of Bonnal).
The medical valve of Nordgren modified in view of a teaching of Bonnal will hereinafter be referred to as the medical valve of Nordgren and Bonnal. The medical valve of Nordgren and Bonnal is silent with regards to wherein the inner needle comprises a groove disposed therein extending in a long axis at a distal end of the inner needle to check blood flashback
Nonetheless Burkholz teaches (Figs. 3A-3D) wherein the inner needle (172) comprises a groove (182) disposed therein extending in a long axis at a distal end (176) of the inner needle to check blood flashback (see [0052] “the axial channel 182 is configured to provide a primary indicator of blood flow or a primary “blood flash” to the medical practitioner when the needle 172 and catheter 115 have entered the vasculature (.e.g. a vein) of the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical valve of Nordgren and Bonnal with a teaching of Burkholz such that the inner needle comprises a groove disposed therein extending in a long axis at a distal end of the inner needle to check blood flashback. One of ordinary skill in the art would have been motivated to make this modification, as Burkholz teaches that this configuration of needle structure can be used to provide a primary indicator of blood flow or a primary blood flash which, upon seeing the blood drawn along the axial channel, indicates that the catheter has passed through the wall of the vein and that the catheter is inserted into the vein (see [0052] of Burkholz).
The medical valve of Nordgren and Bonnal modified in view of Burkholz will hereinafter be referred to as the medical valve of Nordgren, Bonnal, and Burkholz.
With regards to claim 20, the medical valve of Nordgren, Bonnal, and Burkholz teaches the claimed invention of claim 19, and Nordgren further teaches (Figs. 1-4, 6-8c, 11-15, and 18-21) that the first deformable portion (see Figs. 13, 15, 19, and 21, respectively, which show the first deformable portion 74’, 74, 80, and 80, respectively) and the second deformable portion (see Figs. 13, 15, 19, and 21, respectively, which show the second deformable portion 74’, 74, 80, and 80, respectively) are elastically separable at the first and second side slits (see Figs. 11, 14, 18, and 20, respectively, which shows the first deformable and second deformable portion elastically separable at the first and second side slits; and see [0033], [0036-0037], [0055], [0062], [0066], [0069], [0071]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlyon et al. (US 2008/0082082 A1); see Figs. 18-19 and [0059].
Gupta et al. (US 2017/0354799 A1); see Figs. 4A-4D and [0029].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783